DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
This Non-Final Office Action is the first office action in response to Application Serial Number: 16/743,347, filed on January 15, 2021. Claims 1-20 are pending in this application and have been rejected below. 

Information Disclosure Statement
The information disclosure statement (IDS) filed on August 28, 2020 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and is considered by the Examiner.

35 U.S.C. 101 Analysis
The claims are eligible under 35 U.S.C. 101 because the claim limitations, taken as a whole, do not recite any of the judicial exceptions enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance. In particular, Claim 1 does not recite a mental process because the claims, under its broadest reasonable interpretation, require functions of additional elements (e.g. hardware and software assets) that cannot be practically applied in the mind. Furthermore, the claims do not recite any methods of organizing human activity such as, fundamental economic concepts, commercial or legal interactions or managing personal behavior or relationships or interactions between people. Lastly, the claims do not recite a mathematical 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 13, 16, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chiaramonte et al., U.S. Publication No. 2019/0147412 [hereinafter Chiaramonte], and further in view of Ata et al., U.S. Publication No. 2012/0005609 [hereinafter Ata].

Referring to Claim 1, Chiaramonte teaches: 
A deployment manager for managing a deployment, comprising:
storage for storing an asset management request (Chiaramonte, [0153]), “the task optimizer 310 can store the plurality of workscopes in the database 345”; (Chiaramonte, [0068]), “the term "workscope" refers to a set of tasks (e.g., one or more maintenance tasks, service tasks, etc.) executed by maintenance personnel to improve an operating condition of an asset, where the operating condition is determined based on requirements such as contractual requirements, 
an asset manager programmed to: obtain the asset management request for an asset of the deployment (Chiaramonte, [0085]), “an asset workscope generation system (AWGS) includes a Workscope Strategy Analyzer (WSA)… The WSA facilitates creation of an optimized and/or otherwise improved workscope selection with associated predicted outcomes. For example, a workscope selection can be generated by obtaining specific contract information and mapping failure mode distributions to workscope models to construct a workscope model with associated price, cost and billing structure”; (Chiaramonte, [0197]; [0555]); 
in response to obtaining the asset management request: place the asset into a management mode that enables at least one physical component of the asset to be physically managed (Chiaramonte, [0431]), “the determined workscope (e.g., including tasks to be executed, materials to be used, asset(s)/asset module(s) to be taken offline/off-wing, spare/leased asset(s) to replace part(s) in shop, etc.) can be provided to an asset maintenance system, scheduling system, etc., to take affected asset(s) off-wing and/or otherwise off-line”; (Chiaramonte, [0689]), “A turbine engine maintenance provider can remove the turbine engine off-wing or from service based on the report, perform the maintenance operation on the removed turbine engine, and re-deploy the turbine engine back to service”, Examiner considers offline or off-wing to sufficiently teach management mode. 
Chiaramonte teaches taking an asset offline or offwing to perform maintenance (see par. 0067), but Chiaramonte does not explicitly teach: 
manage the asset based on the asset management request while in the management mode; and place the asset into an active mode that disables the at least one physical component of the asset to be physically managed.


manage the asset based on the asset management request while in the management mode (Ata, [0082]), “The user, for example, may remove either a portion of the nodes or a portion of the components from the system to carry out maintenance work. At the time of this maintenance work, the user changes the monitoring status of either the node or component that is targeted for removal to either the second mode (non-monitoring mode) or the third mode (maintenance mode)”; (Ata, [0193]-[0194]), “…the user is able to change the monitoring mode of the maintenance-targeted component 2 to the maintenance mode prior to the start of maintenance work”; (Ata, [0117]); and 
place the asset into an active mode that disables the at least one physical component of the asset to be physically managed (Ata, [0194]), “the user is able to change the monitoring mode of the maintenance-targeted component 2 to the maintenance mode prior to the start of maintenance work. In the case of the maintenance mode, the maintenance work will not be detected as a failure because the component 2 is forcibly made to appear to be normal…”; (Ata, [0112]), “When the component is set to the maintenance mode, the monitoring apparatus 10 treats this component as normal. That is, even in a case where a link-down or other such failure signal is detected from this component, the monitoring apparatus 10 treats this component as being normal. When the status of the component that is in the maintenance mode changes further, the monitoring apparatus 10 shifts from the maintenance mode to the monitoring mode. In a case where a failure has occurred in this component, the monitoring apparatus 10 outputs an alert”; (Ata, [0118]-[0119]), “in the case of maintenance work, the user sets the IT resource, which is the target of the maintenance work, to the maintenance mode. During the maintenance work, the actual status of the IT resource, which is the maintenance work target, is "abnormal". 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified offline assets in Chiaramonte to include the asset mode limitations as taught by Ata. The motivation for doing this would have been to improve the method of maintenance planning and scheduling in Chiaramonte (see par. 0075) to efficiently include the results of heightening the efficiency of maintenance work (see Ata par. 0197).

Referring to Claim 4, Chiaramonte in view of Ata teaches the deployment manager of claim 1. Chiaramonte teaches taking an asset offline or offwing to perform maintenance (see par. 0067), but Chiaramonte does not explicitly teach:
wherein placing the asset into the management mode that enables the at least one physical component of the asset to be physically managed comprises: transitioning the asset from an active network to a management network, wherein the active network is adapted to service active assets of the deployment, wherein the management network is segregated from the active network.

However Ata teaches:
wherein placing the asset into the management mode that enables the at least one physical component of the asset to be physically managed comprises:
transitioning the asset from an active network to a management network, wherein the active network is adapted to service active assets of the deployment, wherein the management network is segregated from the active network (Ata, [0082]; [0113]; [0117]-[0118]).


Referring to Claim 5, Chiaramonte in view of Ata teaches the deployment manager of claim 4. Chiaramonte teaches taking an asset offline or offwing to perform maintenance (see par. 0067), but Chiaramonte does not explicitly teach:
wherein transitioning the asset from the active network to the management network comprises: disconnecting from the active network, and connecting to the management network.

However Ata teaches: 
wherein transitioning the asset from the active network to the management network comprises:
disconnecting from the active network, and connecting to the management network (Ata, [0082]; [0118]; [0194]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the assets in Chiaramonte to include the asset mode limitations as taught by Ata. The motivation for doing this would have been to improve the method of maintenance planning and scheduling in Chiaramonte (see par. 0075) to efficiently include the results of heightening the efficiency of maintenance work (see Ata par. 0197).

Referring to Claim 6, Chiaramonte in view of Ata teaches the deployment manager of claim 1. Chiaramonte teaches taking an asset offline or offwing to perform maintenance (see par. 0067), but Chiaramonte does not explicitly teach: 
wherein transitioning the asset from the active network to the management network comprises: sending a transition message for the asset to an asset storage manager, wherein the asset storage manager is a portion of an asset storage in which the asset is disposed.

However Ata teaches: 
wherein transitioning the asset from the active network to the management network comprises:
sending a transition message for the asset to an asset storage manager, wherein the asset storage manager is a portion of an asset storage in which the asset is disposed (Ata, [0104]), “the database 150, for example, there is stored a node table 151…”; (Ata, [0122]-[0123]), “The node table 151 is for managing the nodes. The node table 151, for example, comprises a node ID 1510, a node name 1511, a type 1512, a status 1513, a monitoring status 1514… The values capable of being set in the monitoring status 1514, as mentioned above, are "monitoring", "non-monitoring", and "maintenance".
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified asset in Chiaramonte to include the message limitation as taught by Ata. The motivation for doing this would have been to improve the method of maintenance planning and scheduling in Chiaramonte (see par. 0075) to efficiently include the results of chronological changes in the performance information (see Ata par. 0120).

Claim 13 disclose substantially the same subject matter as Claim 1, and is rejected using the same rationale as previously set forth.

Claim 16 disclose substantially the same subject matter as Claim 4, and is rejected using the same rationale as previously set forth.

Referring to Claim 17, Chiaramonte teaches: 
A non-transitory computer readable medium comprising computer readable program code, which when executed by a computer processor enables the computer processor to perform a method for managing a deployment (Chiaramonte, [0063]), the method comprising:
Claim 17 disclose substantially the same subject matter as Claim 1, and is rejected using the same rationale as previously set forth.

Claim 20 disclose substantially the same subject matter as Claim 4, and is rejected using the same rationale as previously set forth.

Claims 2, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chiaramonte et al., U.S. Publication No. 2019/0147412 [hereinafter Chiaramonte], in view of Ata et al., U.S. Publication No. 2012/0005609 [hereinafter Ata], and further in view of Rouaix et al., U.S. Patent No. 7,504,949 [hereinafter Rouaix]. 


Referring to Claim 2, the combination of Chiaramonte in view of Ata teaches the deployment manager of claim 1. Chiaramonte teaches an analyzer tool that selects and/or presents recommended workscopes to users based on the lowest expected cost and/or price of each workscope (see par. 0091), but Chiaramonte does not explicitly teach: 
wherein the asset manager is further programmed to: prior to placing the asset into the management mode: identify a location of the asset; make a determination that the location of the asset is unexpected; and in response to the determination, remediate the location of the asset.


wherein the asset manager is further programmed to:
prior to placing the asset into the management mode: identify a location of the asset; make a determination that the location of the asset is unexpected; in response to the determination, remediate the location of the asset (Rouaix, [col. 9, ln. 58-65]), “agent may be required to scan or otherwise enter a location (receptacle) into which an item is placed to verify that the item was placed in the correct receptacle. Using an embodiment of the indirect asset tracking mechanism, the indirect asset tracking device passively detects the location (receptacle) into which an item is placed, and may automatically detect an error in placement and alert the agent, thus freeing the agent from having to actively scan the receptacle”; (Rouaix, [col. 13, ln. 61-64]), “track the physical location of the receptacles 100, and other equipment, of the materials handling facility, and to direct agents of the materials handling facility to appropriate storage units and receptacles 100”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the recommendations in Chiaramonte to include the asset limitations as taught by Rouaix. The motivation for doing this would have been to improve the method of maintenance planning and scheduling in Chiaramonte (see par. 0075) to efficiently include the results of asset tracking (see Rouaix col. 2, ln. 39).

Claim 14 disclose substantially the same subject matter as Claim 2, and is rejected using the same rationale as previously set forth.

Claim 18 disclose substantially the same subject matter as Claim 2, and is rejected using the same rationale as previously set forth.

Claims 3, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chiaramonte et al., U.S. Publication No. 2019/0147412 [hereinafter Chiaramonte], in view of Ata et al., U.S. Publication No. 2012/0005609 [hereinafter Ata], and further in view of Reddy et al., U.S. Publication No. 2016/0013992 [hereinafter Reddy]. 

Referring to Claim 3, Chiaramonte in view of Ata teaches the deployment manager of claim 1. Chiaramonte teaches taking an asset offline or offwing to perform maintenance (see par. 0067), but Chiaramonte does not explicitly teach: 
wherein placing the asset into the management mode that enables the at least one physical component of the asset to be physically managed comprises: migrating at least one workload hosted by the asset to a second asset.

However Reddy teaches:
wherein placing the asset into the management mode that enables the at least one physical component of the asset to be physically managed comprises:
migrating at least one workload hosted by the asset to a second asset (Reddy, [0018]), “… the selected host may transition into a maintenance mode which dynamically triggers a set of logical operations to relocate virtual machines (VMs) before starting maintenance on a hardware component”; (Reddy, [0179]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the asset in Chiaramonte to include the migrating workload limitation as taught by Reddy. The motivation for doing this would have been to improve the method of maintenance planning and scheduling in Chiaramonte (see par. 0075) to efficiently 

Claim 15 disclose substantially the same subject matter as Claim 3, and is rejected using the same rationale as previously set forth.

Claim 19 disclose substantially the same subject matter as Claim 3, and is rejected using the same rationale as previously set forth.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chiaramonte et al., U.S. Publication No. 2019/0147412 [hereinafter Chiaramonte], in view of Ata et al., U.S. Publication No. 2012/0005609 [hereinafter Ata], and further in view of Ganesan et al., U.S. Publication No. 2019/0392148 [hereinafter Ganesan]. 

Referring to Claim 7, Chiaramonte in view of Ata teaches the deployment manager of claim 1. Chiaramonte teaches taking an asset offline or offwing to perform maintenance (see par. 0067), but Chiaramonte does not explicitly teach: 
wherein placing the asset into the management mode that enables the at least one physical component of the asset to be physically managed comprises: unlocking a structural component that prevents physical access to the asset.

However Ganesan teaches: 
wherein placing the asset into the management mode that enables the at least one physical component of the asset to be physically managed comprises:
unlocking a structural component that prevents physical access to the asset (Ganesan, [0038]), “the administrator may move an existing removable hardware component from one motherboard slot of the IHS to a different motherboard slot supported by the IHS. In 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the asset in Chiaramonte to include the unlocking limitation as taught by Ganesan. The motivation for doing this would have been to improve the method of asset monitoring in Chiaramonte (see par. 0068) to efficiently include the results of upgrading removeable hardware components with performance issues (see Ganesan par. 0007).

Referring to Claim 8, Chiaramonte in view of Ata in view of Ganesan teaches the deployment manager of claim 7. Chiaramonte teaches assets (see par. 0068) but does Chiaramonte does not explicitly teach: 
wherein the structural component is a portion of a chassis of the asset.
However Ganesan teaches: 
wherein the structural component is a portion of a chassis of the asset (Ganesan, [0040]), “the IHS may be configured with a designated pushbutton, such as a designated button provided via the enclosure and/or chassis”; (Ganesan, [0039]), “rack system”, Examiner considers the rack system to sufficiently teach a chassis.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the asset in Chiaramonte to include the chassis limitation as taught by Ganesan. The motivation for doing this would have been to improve the method of asset monitoring in Chiaramonte (see par. 0068) to efficiently include the results of upgrading removeable hardware components with performance issues (see Ganesan par. 0007).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chiaramonte et al., U.S. Publication No. 2019/0147412 [hereinafter Chiaramonte], in view of Ata et al., U.S. Publication No. 2012/0005609 [hereinafter Ata], in view of Ganesan et al., U.S. Publication No. 2019/0392148 [hereinafter Ganesan], and further in view of Tourrilhes et al., U.S. Publication No. 2007/0222597 [hereinafter Tourrilhes]. 

Referring to Claim 9, Chiaramonte in view of Ata in view of Ganesan teaches the deployment manager of claim 7. Chiaramonte teaches asset components (see par. 0067), but Chiaramonte does not explicitly teach: 
wherein unlocking the structural component that prevents physical access to the asset comprises: sending an unlock message for the asset to an asset storage manager, wherein the asset storage manager is a portion of an asset storage in which the asset is disposed.

However Tourrilhes teaches: 
wherein unlocking the structural component that prevents physical access to the asset comprises:
sending an unlock message for the asset to an asset storage manager, wherein the asset storage manager is a portion of an asset storage in which the asset is disposed (Tourrilhes, [0049]-[0050]), “Inventory messages are messages describing the state of assets in a particular area. Inventory message may describe the complete state of a rack. For example, an inventory message includes a rack location, a position of a rack door, such as opened or closed…Event messages may be generated in response to detection of a predetermined event and can indicate a change of status. The change of status may be associated with a change of status of one of the racks 110a-n. For example, the door for the rack 110n has been opened/closed…”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the asset in Chiaramonte to include the unlocking limitation as taught by Tourrilhes. The motivation for doing this would have been to improve the method of 

Referring to Claim 10, Chiaramonte in view of Ata in view of Ganesan in view of Tourrilhes teaches the deployment manager of claim 9. Chiaramonte teaches asset components (see par. 0067), but Chiaramonte does not explicitly teach: 
wherein the structural component is a portion of the asset storage.
However Ganesan teaches: 
wherein the structural component is a portion of the asset storage (Ganesan, [0039]), “the administrator may power on the IHS at step 310. Importantly, the IHS need not be re-deployed to its normal operating state in order to validate the installation of the removeable hardware components. For instance, if the IHS is a blade server that is a component of a rack system, the administrator does not need to reinstall in the blade server in the rack and may not need to re-establish all of the cabling connections required for normal operation of the blade server. Instead, the validation of the installation of the removeable hardware components may be conducted while the IHS remains in the repair state selected by the administrator”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the asset in Chiaramonte to include the structural component limitation as taught by Ganesan. The motivation for doing this would have been to improve the method of asset monitoring in Chiaramonte (see par. 0068) to efficiently include the results of upgrading removeable hardware components with performance issues (see Ganesan par. 0007).


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chiaramonte et al., U.S. Publication No. 2019/0147412 [hereinafter Chiaramonte], in view of Ata et al., U.S. Publication No. 2012/0005609 [hereinafter Ata], and further in view of Tourrilhes et al., U.S. Publication No. 2007/0222597 [hereinafter Tourrilhes]. 

Referring to Claim 11, Chiaramonte in view of Ata teaches the deployment manager of claim 1. Chiaramonte teaches shop visits to facilities (see par. 0099), but Chiaramonte does not explicitly teach: 
wherein placing the asset into the management mode that enables the at least one physical component of the asset to be physically managed comprises: transporting the asset from an active area to a management area, wherein the active area is a portion of a structure in which active assets of the deployment are disposed, wherein the management area is physically segregated from the active area.

However Tourrilhes teaches: 
wherein placing the asset into the management mode that enables the at least one physical component of the asset to be physically managed comprises:
transporting the asset from an active area to a management area, wherein the active area is a portion of a structure in which active assets of the deployment are disposed, wherein the management area is physically segregated from the active area (Tourrilhes, [0039]), “an administrator may choose to remove an IHS from its installed location and transport the IHS to a workbench and open the enclosure of the IHS in order to couple a new removeable hardware component to one of the connectors supported by the IHS”.





Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chiaramonte et al., U.S. Publication No. 2019/0147412 [hereinafter Chiaramonte], in view of Ata et al., U.S. Publication No. 2012/0005609 [hereinafter Ata], in view of Reddy et al., U.S. Publication No. 2016/0013992 [hereinafter Reddy], and further in view of Ganesan et al., U.S. Publication No. 2019/0392148 [hereinafter Ganesan]. 

Referring to Claim 12, Chiaramonte in view of Ata teaches the deployment manager of claim 1. Chiaramonte teaches taking an asset offline or offwing to perform maintenance (see par. 0067), but Chiaramonte does not explicitly teach: 
wherein placing the asset into the active mode that disables the at least one physical component of the asset to be physically managed comprises: migrating a workload, that was hosted by the asset prior to entering the management mode, from a second asset to the asset, transitioning the asset from a management network to an active network, locking a structural component that prevents physical access to the asset, and transporting the asset from a management area to an active area.

However Ata teaches: 
wherein placing the asset into the active mode that disables the at least one physical component of the asset to be physically managed comprises:
transitioning the asset from a management network to an active network (Ata, [0119]), “When the maintenance work is finished, the actual status of this IT resource automatically transitions from "abnormal" to "normal". Therefore, after the maintenance work, the user does not have to manually return the maintenance-targeted IT resource to the monitoring mode”; (Ata, [0112]), “When the status of the component that is in the maintenance mode changes further, the monitoring apparatus 10 shifts from the maintenance mode to the monitoring mode”, Examiner considers the monitoring mode to sufficiently teach active network; (Ata, [0113]).  
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified offline assets in Chiaramonte to include the asset mode 
Chiaramonte teaches taking an asset offline or offwing to perform maintenance (see par. 0067), but Chiaramonte does not explicitly teach: 
wherein placing the asset into the active mode that disables the at least one physical component of the asset to be physically managed comprises: migrating a workload, that was hosted by the asset prior to entering the management mode, from a second asset to the asset, locking a structural component that prevents physical access to the asset, and transporting the asset from a management area to an active area.

However Reddy teaches:
wherein placing the asset into the active mode that disables the at least one physical component of the asset to be physically managed comprises:
migrating a workload, that was hosted by the asset prior to entering the management mode, from a second asset to the asset (Reddy, [0018]), “… the selected host may transition into a maintenance mode which dynamically triggers a set of logical operations to relocate virtual machines (VMs) before starting maintenance on a hardware component”; (Reddy, [0179]). 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the asset in Chiaramonte to include the migrating workload limitation as taught by Reddy. The motivation for doing this would have been to improve the method of maintenance planning and scheduling in Chiaramonte (see par. 0075) to efficiently include the results of increasing the likelihood of substantially little or no downtime during deployment (see Reddy par. 0018).

wherein placing the asset into the active mode that disables the at least one physical component of the asset to be physically managed comprises: locking a structural component that prevents physical access to the asset, and transporting the asset from a management area to an active area
.
However Ganesan teaches:
wherein placing the asset into the active mode that disables the at least one physical component of the asset to be physically managed comprises:
locking a structural component that prevents physical access to the asset, and transporting the asset from a management area to an active area (Ganesan, [0056]), “Upon display of the recommendations to the administrator, the administrator may also be provided with options for powering down the IHS or resume booting of the HIS… The administrator may instead forgo any provided recommendations and may choose to put the IHS back to service”, Examiner considers putting the HIS back in service sufficiently teaches the locking and transporting limitations of the asset, (Ganesan, [Abstract]; [0038]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the asset in Chiaramonte to include the locking limitation as taught by Ganesan. The motivation for doing this would have been to improve the method of asset monitoring in Chiaramonte (see par. 0068) to efficiently include the results of upgrading removeable hardware components with performance issues (see Ganesan par. 0007).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Doan et al. (US 20090276728 A1) – In one embodiment, a method for facilitating computer system assistance for system users is disclosed. The method can include receiving a ticket that can indicate an issue to be addressed by the assistance system. The ticket can be associated with a computing asset. The system can search and locate at least one solution to address the issue based on contents of the ticket. The solution can include a video to illustrate a solution to a user and/or the solution can include automated control commands that when selected can actually implement the actions shown on the video in a remote control mode. The solutions can be transmitted to user for user disposition. Other embodiments are also disclosed.

Ainsworth (US 20080295100 A1) – A system and method for diagnosing and managing resources in an information technology (IT) infrastructure is provided. The system and method may include storing information relating to a plurality of IT resources, business processes that use the IT resources, and services that support the business processes. Associations may be generated among the IT resource information, the business process information, and the service information. As such, when a change in status occurs for any of the IT resources, the business processes, or the services, the generated associations may be used to determine an impact on other IT resources, business processes, or services.

Graser et al. (US 20080256241 A1) – The present invention provides a system and method for automatically managing IT-resources in a heterogeneous environment on each level of resource abstraction and resource hierarchy by using the concept of the resource-reference object. The resource-reference object represents the link to a referenced resource on a lower level in the hierarchy and may include a priority value assigned by the respective level of hierarchy as well as all information to build a remote request to that referenced resource which may be a single resource or a resource group. Concurrently each resource-reference object itself is accessible from the higher level of hierarchy as an own resource by additional providing a name and a desired state which can differ from desired state of the referenced resource as well as making it externally visible. Resource-reference objects can be grouped to resource groups on the higher level of hierarchy, wherein those resource groups are addressable as own resource-reference object from the next higher level of hierarchy.

Yi et al. (Operation and Maintenance System of Public Cloud Service) – The paper proposes an peration and maintenance system for public cloud, including the architecture, the organization structure and the personnel input of cloud service 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystol Stewart whose telephone number is (571)272-1691. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRYSTOL STEWART/Primary Examiner, Art Unit 3624